| t WATSON, Justice,
concurring in part and dissenting in part.
The majority uses a correct basic analysis, holding that the Sheriff has the general authority to collect state and parish taxes, except when the legislature displaces his general collection authority by enacting a specific statutory provision. Likewise, the analysis concerning occupational license taxes, which holds that the Sheriff is the proper collector, is also correct.
However, I disagree with the conclusion as to liquor permit fees. The majority finds that the language “may charge and collect fees” authorizes the police jury to appoint someone other than the Sheriff as collector. This 12reads into the statute authority which is not there. If the legislature had added that the police jury may appoint or designate an official to collect the fees, then the conclusion would be correct. As the quoted language now reads, it does not specifically divest the Sheriff of his authority to collect the fees and then remit them to the police jury after deducting his percentage.
Since the Sheriff is entitled to collect both fees, I respectfully concur in part and dissent in part.